Name: Commission Regulation (EEC) No 2813/89 of 19 September 1989 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by the German intervention agency and intended for export to Poland and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: agricultural policy;  trade;  economic policy;  distributive trades
 Date Published: nan

 No L 271 / 16 Official Journal of the European Communities 20. 9 . 89 COMMISSION REGULATION (EEC) No 2813/89 of 19 September 1989 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by the German intervention agency and intended for export to Poland and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 1 . A sale shall be organized of approximately :  5 000 tonnes of hindquarters, and  5 000 tonnes of forequarters, held by the German intervention agency and bought in before 1 June 1989. Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas the German intervention agency has a stock of bone-in intervention meat : Whereas, in view of the special supply needs of the Polish population, part of that meat should be put up for sale at a price fixed at a standard rate in advance in accordance with Commission Regulation (EEC) No 985/81 (3), as last amended by Regulation (EEC) No 1809/87 (4), for export to Poland ; The qualities and selling price are laid down in Annex I. 2. This meat must be exported to Poland. 3 . The sale shall take place in accordance with Regulation (EEC) No 985/81 , subject to the provisions of this Regulation . 4. To be admissible, purchase applications must : (a) relate to an equal quantity of forequarters and hindquarters, such quantity being at least 2 500 tonnes of each of the two presentations in question ; (b) be accompanied by a copy of a sales contract for a quantity of beef equal to the quantity applied for, concluded by the applicant with PHZ Animex Q. 5. Interested parties may obtain information on the quantities and the places where the products stored are located at the address indicated in Annex II . Whereas, in view of the present situation on the Polish market and in particular of the abovementioned supply problems, the sale must be made subject to the presen ­ tation of contracts concluded with the sole body acting on behalf of the Polish Government ; whereas, in view of the urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased ; Whereas products held by intervention agencies and intended for export are subject to Commission Regulation (EEC) No 569/88 (5), as last amended by Regulation (EEC) No 2669/89 (6) ; whereas the Annex to the said Regulation should be extended as regards the endorsements to be entered on the control copy ; Article 2 1 . The security provided for in Article 3 ( 1 ) of Regulation (EEC) No 985/81 shall be ECU 10 per 100 kilograms. 2. The security provided for in Article 3 (2) of Regulation (EEC) No 985/81 shall be ECU 160 per 100 kilograms. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . Q) OJ No L 99, 10. 4. 1981 , p. 38 . O OJ No L 170, 30. 6. 1987, p . 23 . 0 OJ No L 55, 1 . 3 . 1988 , p. 1 . (*) Ol No L 257. 2. 9 . 1989. d . 20 . (*) PHZ Animex, Warszawa, ul . Chalubisiskiebo 8 ; tel . 30 08 10, telex 814491 ax pi . 20. 9. 89 Official Journal of the European Communities No L 271 /17 advance of certain bone-in beef held by the German intervention agency and intended for export to Poland (49). H OJ No L 271 , 20. 9 . 1989, p. 16.' Article 3 The following item 49 and the relevant footnote are hereby added to Part I of the Annex to Regulation (EEC) No 569/88 , entitled 'Products to be exported in the same state as that in which they were removed from intervention stock' : '49 . Commission Regulation (EEC) No 2813/89 on the sale at prices fixed at a standard rate in Article 4 This Regulation shall enter into force on 21 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission No L 271 / 18 Official Journal of the European Communities 20 . 9 . 89 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio de venta expresado en ecus por 100 kg Salgspris i ECU pr. 100 kg al produkterne Verkaufspreise in Ecu je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Selling price in ECU per 100 kg of product Prix de vente en ecus par 100 kilogrammes de produits Prezzi di vendita in ECU per 100 kg di prodotti Verkoopprijzen in ecu per 100 kg produkt PreÃ §o de venda expresso em ECU por 100 kg BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 130,00  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 200,00  Vorderviertel, auf 5 Rippen geschnitten, mit DÃ ¼nnung am Vorderviertel eingeschlossen, stammend von : . Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 130,00  Hinterviertel, auf 8 Rippen geschnitten (Pistola), ohne DÃ ¼nnung, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 200,00 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DirecciÃ ³n del organismo de intervenciÃ ³n  Interventionsorganets adresse  Anschrift der Interventionsstelle  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Address of the intervention agency  Adresse de l'organisme d'intervention  Indirizzo dell'organismo d'intervento  Adres van het interventiebureau  EndereÃ §o do organismo de intervenÃ §Ã £o BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : Referat 313  Adiekesallee 40 D-6000 Frankfurt am Main 18 (Tel. : (06 1 1 ) 55 04 61 / 55 05 41 ; Telex : 41 1 156 / 41 1 727 Tel . : 0 69 / 15 64 (0) 7 04 / 7 05 ; Telefax 069-1 564 776 ; Teletext 6 990 732)